Title: Thomas Jefferson to Archibald Thweatt, 1 June 1810
From: Jefferson, Thomas
To: Thweatt, Archibald


          
            Dear Sir
             
                     Monticello 
                      
                        M 
                        June 1. 10.
          
          
		  
		  
		   
		  Yours of May 28 is just recieved, & I return the account of Farrel & Jones against B.S. which it covered. the paiments of F. & J. of Sep. 7. 69. on mr Wayles’s draughts debited to B.S. I cannot explain by memory, & especially as I have not mr W’s papers to turn to but when I consider that mr W’s acct against B.S. was settled most carefully by himself & is in his ledger in his own handwriting, that this transaction was 4. years before his death, that the entries are continued thro’ the whole
			 subsequent period of his life, & knowing as I do that he was the most exact man in the world in his accounts, his omission of these paiments is the most satisfactory evidence to me that they
			 ought not to enter into his accounts, or if they do, that the purposes for which they were paid ought also to be 
                  paid entered against them.    I imagine your conjecture is the true one, that they were for debts of B.S. to McCaul, to Syme & Pearson & to Cochrane 
                  or persons whose orders they might hold which he paid by draughts on F & J. ‘on account of B.S.’s estate’ to which they were charged, & that neither the draughts nor the debts paid by them were entered into his account. the people of that day know how habitually the want of a money circulation was supplied by the circuitous mode of orders, so that a debt from A. to B. from B. to C.
			 from C. to D. Etc through the whole alphabet would be paid by a single order assigned from the one to the other, discharging all the debts, & no one, in his private entries, stating the transaction so
			 as to explain it to a stranger. B.S. may not have owed the debt to McCaul Etc but to other persons who may have given the orders on Mr W. and after a lapse of 40. years the transaction may be inexplicable to us. you will do well however to examine 1. mr W’s pocket memm book of the date. 2. his 4to memm books in which the very short extempore entries of the other were journalised when he got home. 3. the account between B.S. & F. & J. as kept by mr Wayles if there be such an one in his ledger or among his papers. 4. his letters to F. & J. of about that date & theirs to him for explanation. 5. McCaul’s books in possession of James Lyle, & Syme & Pearson’s & D. Cochraine’s books wherever they are. Syme & Pearson were merchants of Hanover. I forget where Cochrane lived. be assured that mr Wayles has not omitted so large an entry but for good cause. 
		  
			 looking into mr Skelton’s papers on this occasion, I find some respecting paiments for Littlepage’s exrs & to D. Ross which perhaps had better be filed with mr Wayles’s. the whole purchase of negroes from Littlepage was near 900.£ to which a good deal of interest was added.
          
          The walnut plank for which you think a credit will be demanded, was cut in B.S’s lifetime. you will see in mr W’s acct a charge of 1770. Nov. 8. for it’s transportation to Westham.he
			 sold it to James Donald a cabinet maker of Richmond, who became bankrupt soon after & the money was lost. this is stated in my answer.
			 I inclose you some papers respecting
			 walnut
			 plank delivered to D. Ross. it is without date or other explanation. it may perhaps throw some light on questions relating to the disposal of that
			 article.I salute mrs Thweatt & yourself with affection
          
            Th:
            Jefferson
        